Citation Nr: 1034865	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include major depression and posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for residuals of ear 
infections, to include bilateral hearing loss. 

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
emphysema.

4.  Whether the reduction of the Veteran's service-connected 
bladder cancer from 40 to 20 percent, effective November 1, 2008, 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to June 
1957.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  In that decision, 
the RO, among other things, denied the Veteran's claims for 
service connection for emotional problems and ear infections, as 
well as his petition to reopen the previously denied claim for 
service connection for emphysema on the basis of new and material 
evidence.  

The Veteran's disability due to emotional problems was eventually 
recharacterized as generalized anxiety disorder, following that 
diagnosis.  However, since the Veteran was recently diagnosed 
with major depression and PTSD - a specific kind of anxiety 
disorder - the Board has recharacterized the disability on appeal 
as a psychiatric disorder, to include major depression and PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) 
(holding that the scope of a mental health disability claim 
includes any mental disability that reasonably may be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

In addition, since the Veteran also claims that he suffers from 
bilateral hearing loss as a result of ear infections, as well as 
acoustic trauma, the Board will adjudicate a claim for service 
connection for residuals of ear infections, to include bilateral 
hearing loss.

Although not in appellate status, the Board finds that a remand 
is warranted for the issue involving the propriety of the 
reduction of the Veteran's service-connected bladder cancer from 
40 to 20 percent, effective November 1, 2008.  The record shows 
that this reduction occurred by the RO in August 2008, and 
although the Veteran responded by submitting a timely notice of 
disagreement (NOD) in December 2008, the RO has not yet issued a 
statement of the case (SOC) concerning this issue.  Therefore, 
the claim must be remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, rather than merely referred 
there.  See Manlincon v. West, 12 Vet. App. 238 (1999).

During the March 2010 hearing, the Veteran also expressed a 
desire to pursue a claim of entitlement to an increased rating 
for bladder cancer.  As such, the matter is referred to the RO 
for appropriate action and development.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while 
participating in Operation TEAPOT in 1955.

2.  The Veteran has been diagnosed with major depression and PTSD 
as a result of his participation in Operation TEAPOT.

3.  The Veteran does not currently suffer from ear infections. 

4.  The Veteran's bilateral hearing loss was first identified 
many years after his military service had ended, and has not been 
attributed by competent medical evidence to active duty.

5.  An unappealed November 1995 rating decision denied service 
connection for emphysema on the basis that this disorder was 
first identified many years after the Veteran's military service 
had ended and is not included in the list of diseases 
presumptively associated with exposure to ionizing radiation.

6.  The additional evidence received since the November 1995 
rating decision still does not suggest the Veteran's emphysema is 
related to service, to include exposure to ionizing radiation 
therein.


CONCLUSIONS OF LAW

1.  The Veteran's major depression and PTSD were incurred in 
service.  38 U.S.C.A. §§ 1154, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

2.  Residuals of ear infections, to include bilateral hearing 
loss, were not incurred in or aggravated by service, and 
bilateral hearing loss may not be presumed to have been incurred 
in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The unappealed November 1995 rating decision that denied 
service connection for emphysema is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R.           §§ 20.302, 20.1103 (2009).

4.  The additional evidence submitted since the November 1995 
rating decision is not new and material, and the claim for 
service connection for emphysema is not reopened.  38 U.S.C.A. § 
5108 (West Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will obtain; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that VA must both notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA adjudicators are required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

The Veteran was provided VCAA notice in response to his claims in 
letters dated in September 2001 and March 2006.  The September 
2001 letter, issued prior to the initial adjudication of his 
claim in July 2002, indicated the types of information and 
evidence needed to substantiate a claim for service connection 
and explained the division of responsibility between him and VA 
in obtaining this supporting evidence, including lay evidence and 
private and VA medical treatment records.  

The September 2001 letter complies with the Court's holding in 
Kent, supra, in that it included the criteria for reopening a 
previously denied and unappealed claim, the criteria for 
establishing service connection for emphysema, and information 
concerning why the claim was previously denied by the RO.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed of what evidence was 
necessary to substantiate the elements required to establish 
service connection for emphysema that were found insufficient in 
the previous denial.  The March 2006 letter also discusses the 
downstream disability rating and effective date elements of the 
claims.  See Dingess, supra.   Thus, the duty to notify under the 
VCAA has been satisfied.

The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made all 
necessary attempts to obtain all relevant medical and other 
records identified by the Veteran and his representative.  The 
Veteran also was afforded a VA examination in December 2008 to 
determine whether his hearing loss is related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

And with respect to the petition to reopen his claim for service 
connection for emphysema, the VCAA left intact the requirement 
that a Veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  See 38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, the Board finds that no further development 
is necessary to meet the requirements of the VCAA or the Court.

II.  Service Connection for a 
Psychiatric Disorder, to Include Major 
Depression and PTSD

The Veteran claims that he suffers from a psychiatric disorder 
due to his participation in atomic bomb testing in Operation 
TEAPOT at the National Test Site in Nevada.  For the reasons set 
forth below, the Board finds that the evidence supports his 
claim. 

In general, service connection may be established by showing that 
a current disability is the result of a disease or an injury 
incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD, however, is somewhat different in 
that it requires: [1] a current diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM- IV, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2009); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Thus, the major difference between a PTSD claim and a claim for a 
more generic psychiatric disorder is that the former requires 
credible supporting evidence that a stressor occurred.  And the 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the Veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  

With respect to the Veteran's stressor, since it does not involve 
combat with an enemy force, there must be service records or 
other corroborative evidence that substantiates or verifies his 
participation in atomic bomb testing.  See 38 C.F.R. 3.304(f)(1).  
See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Indeed, 
the Defense Threat Reduction Agency confirms that the Veteran did 
participate in atomic bomb testing during Operation TEAPOT, 
conducted at the National Test Site in Nevada in 1955.  Thus, 
since there is a confirmed stressor, the remaining issue to be 
determined is whether the Veteran suffers from PTSD as a result 
of this stressor, or whether he suffers from any other 
psychiatric disorder as a result of service.   

Evidence confirms that the Veteran suffers from PTSD, as well as 
major depression, as a result of his verified in-service 
stressor.  Historically, the Veteran's service treatment records 
do not show any treatment or diagnosis concerning  psychiatric 
problems; however, the Veteran indicated a history of "Nervous 
trouble of any sort" at his separation examination in May 1956.  
So it is unclear from these records whether the Veteran suffered 
from a psychiatric disorder in service.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  

There is also no documented treatment for psychiatric problems 
until over ten years after his separation from active duty.  The 
Veteran was hospitalized by VA on several occasions in 1969 for 
diagnoses involving schizophrenia, anxiety and nervousness with 
depressive features, and passive aggressive personality disorder.  
None of these records, however, attributes the Veteran's 
psychiatric disorders to service.  See Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); see also Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
It is worth mentioning that PTSD was not an established diagnosed 
at that time.

Nevertheless, a VA examiner recently opined that the Veteran 
suffers from PTSD and major depression as a result of his 
military service.  In a December 2008 report, the examiner 
indicated that he had reviewed most of the claims file - namely, 
the Veteran's participation in atomic bomb testing in service and 
his psychiatric treatment over the years.  Following that review, 
an interview with the Veteran, and a mental status examination, 
the examiner diagnosed the Veteran with (1) PTSD, chronic, 
moderate; (2) major depression, chronic, moderate to severe, with 
psychotic features; and (3) alcohol dependence, in remission by 
history.  The examiner then commented, "It is my impression 
within the realm of reasonable medical probability that the axis 
I disorders were caused at least as likely as not (50/50 
probability) by his exposure to major traumatic stressors during 
his enlistment in the United States Marine Corps."  The examiner 
then explained that the most severe stressor underlying these 
diagnoses was the atomic bomb test itself and the subsequent 
exposure to the radiation site.

Since this opinion was based on a review of the pertinent medical 
history, and was supported by sound rationale, it provides 
compelling evidence in support of the Veteran's claim that his 
psychiatric disorder, to include major depression and PTSD, was 
incurred in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Therefore, since the evidence shows that the Veteran 
has a confirmed diagnosis of PTSD, as well as major depression, 
based on verified in-service stressors, service connection for a 
psychiatric disorder, to include major depression and PTSD, is 
warranted.

As an aside, the Board acknowledges that the regulations 
governing service connection for PTSD were recently amended by 
liberalizing in some cases the evidentiary standard for 
establishing the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010).  However, given the Veteran's confirmed 
in-service stressor and the ultimate disposition reached in this 
case, the Board finds that the Veteran is not prejudiced by the 
above adjudicative determination.




III.  Entitlement to Service Connection for 
Residuals of Ear Infections, to Include 
Bilateral Hearing Loss

In his initial claim submitted in February 2001, the Veteran 
requested service connection for ear infections.  He later 
clarified that hearing loss is the actual disability for which he 
is seeking service connection as result of ear infections he 
experienced in service.  But in his VA Form 9 (Substantive 
Appeal), filed in July 2005, he alleged that acoustic trauma from 
atomic bomb testing was the only cause of his hearing loss.  
Therefore, the issue on appeal is entitlement to service 
connection for residuals of ear infections, to include bilateral 
hearing loss.  

With respect to the first requirement of a current disability, 
before service connection may be granted for hearing loss it must 
be of a particular level of severity.  For the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

With respect to the nexus element, certain chronic diseases, 
including organic disease of the nervous system such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree (of at 
least 10 percent) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2009).

Since the record verifies the Veteran's history of exposure to 
ionizing radiation in service, the RO considered VA regulations 
concerning ionizing radiation.  Service connection for a 
condition claimed as due to radiation exposure can be established 
in one of three ways: (1) by demonstrating that the condition at 
issue is one of the types of cancer that are presumptively 
service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 
3.309; (2) by demonstrating direct service connection under 
38 C.F.R. § 3.303, a task that "includes the difficult burden of 
tracing causation to a condition or event during service," Combee 
v. Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by demonstrating 
direct service connection under 38 C.F.R. § 3.303, with the 
assistance of the procedural advantages prescribed in 38 C.F.R. § 
3.311, if the condition at issue is one of the "radiogenic 
diseases" listed by the Secretary in § 3.311(b).  See Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).

But since neither ear infections nor hearing loss is a cancer, 
presumptive service connection under the above provisions is not 
warranted.  Similarly, since neither ear infections nor hearing 
loss is listed as a radiogenic disease, the procedural steps set 
forth in 38 C.F.R § 3.311 do not apply.  In other words, service 
connection for residuals of ear infections, to include bilateral 
hearing loss, can only be established by demonstrating direct 
service connection under 38 C.F.R. § 3.303.

In this case, the Board notes that the Veteran does not have a 
current disability involving ear infections.  While the record 
shows treatment for ear infections after service, there is no 
evidence of any current infections.  Indeed, a VA audiological 
evaluation performed in December 2008 noted that the Veteran had 
had between six to ten ear infections as an adult, but found no 
evidence of any active infection on examination.  Thus, since 
there is no evidence of a current disability due to ear 
infections, this aspect of his claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof 
of the presently claimed disability, there can be no valid 
claim).

With respect to his hearing loss, the Veteran claims that it 
developed while on active duty due to acoustic trauma from atomic 
bomb testing.  However, none of his service treatment records 
makes any reference to hearing loss, either by complaint or 
objective clinical finding (diagnosis, etc.).  Of particular 
relevance, a separation examination in June 1957 noted that 
whispered-voice and spoken-voice testing were 15/15 bilaterally, 
which is normal.  Thus, in the absence of hearing problems in 
service, the service treatment records provide evidence against 
his claim.  See Struck, 9 Vet. App. at 145.

Even though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for 
normal hearing is from zero to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  See also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

Here, though, the evidence shows the Veteran's hearing loss is 
unrelated to acoustic trauma while on active duty.  The first 
documented evidence of hearing loss is noted approximately forty-
five years after his separation from active duty.  A VA 
audiological evaluation performed in December 2008 confirmed a 
hearing loss disability according to VA standards, with decibel 
losses higher than 40 at all Hz levels in both ears.  See 38 
C.F.R. § 3.385.  The Board notes that a May 2009 VA outpatient 
treatment record also notes that the Veteran had been wearing 
hearing aids since 2002.  So it is more than likely that he had a 
hearing loss disability according to VA standards in 2002.

Thus, a hearing loss disability according to VA standards was 
first documented in December 2008, while evidence suggests that 
the disability probably began in 2002.  The Board notes that the 
forty-five year period between his military discharge in June 
1957 and the first evidence of hearing loss provides highly 
probative evidence against his claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability).

In addition, the VA audiologist who evaluated the Veteran's 
hearing in December 2008 indicated that his hearing loss was not 
related to service.  After reviewing the claims file, including 
the Veteran's history of in-service and post-service noise 
exposure, the audiologist provided the following opinion:

Vet's C-file was available and his SMR's were 
reviewed.  No pure-tone testing was done in the 
service.  Speech testing only at entrance and exit 
suggest normal hearing in both ears.  Because of 
inadequate testing at separation, it could not be 
shown vet[eran] left the service with normal hearing.  
Despite this, it was believed his hearing loss and 
tinnitus were less likely than not (less than 50/50 
probability) caused by noise exposure in the service. 

The audiologist based his opinion on the following: (1) the 
Veteran's own statements that he did not recall having hearing 
problems in service; (2) the Veteran reported having six to ten 
ear infections as an adult; (3) the Veteran fractured his skull 
at one time; (4) the Veteran had held several jobs after service 
which involved noise exposure (e.g., crane operator, steel mill, 
sheet metal worker, and operating heavy equipment); (5) since the 
Veteran is 71 years old, a portion of his hearing loss can be 
attributed to the aging process; (6) the Veteran first got a set 
of hearing aids six years ago, thereby suggesting a later onset 
than service. 

Since the VA audiologist's opinion was based on a review of the 
claims file and was supported by sound rationale, it provides 
compelling evidence against the Veteran's claim.  In other words, 
the VA audiologist applied valid medical analysis to the 
significant facts of this case in reaching his conclusion that 
the Veteran's hearing loss is not related to service.  See 
Nieves-Rodriguez, 22 Vet. App. at 297.  See also Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement of 
an adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

In sum, the medical evidence indicates that the Veteran's 
bilateral hearing loss is not related to service.  In sum, the 
evidence shows that a hearing loss disability was first 
identified approximately 45 years after service, and that a VA 
audiologist concluded that the Veteran's bilateral hearing loss 
disability is not related to service.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at his Board hearing.  The Veteran testified that he 
was exposed to acoustic trauma in service while testing mortars 
as well as his participation at Operation TEAPOT, both of which 
were done without the use of hearing protection.  

The Veteran is competent, even as a layperson, to attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing hearing problems since service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in and of 
itself.  But the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a factual determination.

That being said, while the Veteran is competent to report 
difficulty hearing since service, he is not competent to report 
that he had a certain level of hearing impairment - one that 
meets the standards of a hearing loss disability under 38 C.F.R. 
§ 3.385 - as there is no indication that he has any expertise in 
this regard.  Nor is he competent to provide an etiological nexus 
opinion between any current hearing impairment and his service, 
as such an assessment is not simple in nature.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to render 
medical opinions). Thus, his opinions in this specific regard are 
not competent or sufficient.  See Jandreau, supra.

But even if competent in this regard, the Board must still assess 
the probative value of the Veteran's lay statements in terms of 
whether they also are credible.  See Layno v. Brown, 6 Vet. App. 
465 (1994). (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  In other words, even if the Board were to consider 
the lay statements concerning the presence of hearing loss since 
service, the probative value of these statements must still be 
considered in light of the medical and other probative evidence 
of record.

That is, even if the Board finds that the Veteran's statements 
are credible, when weighing his statements along with the other 
competent evidence of record, the Board finds that the evidence 
still weighs against the Veteran's claim.  In making this 
determination, the Board affords the Veteran's lay statements 
concerning continuity of symptomatology significantly less 
probative value than the service and post-service treatment 
records.  These records shows a normal whispered voice test at 
separation from active duty, and that a hearing loss disability 
was not present until approximately 45 years after his military 
service had ended.  The Board also places significant probative 
value on the opinion by the VA audiologist in December 2008, who 
reviewed the claims file and interviewed the Veteran before 
concluding that it was "less likely than not (less than 50/50 
probability) caused by noise exposure in the service."  This 
evidence has greater probative value than the Veteran's 
statements.

The probative value of the Veteran's statements is also 
undermined by his own statements to the VA audiologist that he 
did not recall having hearing problems in service, which 
contradicts his claim that he first noticed hearing loss in 
service.  In other words, the Board has reason to question the 
veracity of the Veteran's statement that he first noticed hearing 
loss in service.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See 
also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that 
the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board finds that the 
Veteran's statements are not probative, when weighed with the 
other evidence of record, because they are inconsistent with the 
evidence of record, which fails to show a hearing loss disability 
or complaints of hearing until many years after his separation 
from active duty, and because they contradict his statement to 
the VA audiologist that he did not notice any hearing loss in 
service.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for residuals of ear 
infections, to include bilateral hearing loss.  As the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  
Accordingly, the appeal is denied.

IV.  Whether New and Material Evidence has been 
Submitted to Reopen the Claim for Service Connection 
for Emphysema

The Veteran is seeking service connection for emphysema, also 
known as chronic obstructive pulmonary disease (COPD).  However, 
the Board must first determine whether new and material evidence 
has been submitted to reopen his claim since an unappealed, and 
therefore final, rating decision denied this claim in November 
1995.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In the November 1995 rating decision, the RO denied service 
connection for emphysema on the basis that this condition is not 
a cancer that can be presumptively service connected from 
exposure to ionizing radiation under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309; that it is not a "radiogenic disease" listed by 
the Secretary in       § 3.311(b); and that it was first 
diagnosed many years after the Veteran's military service had 
ended, with no medical evidence linking it to service.

The Veteran was notified of the November 1995 rating decision and 
of his appellate rights in a letter dated later in December 1995.  
But since he did not seek appellate review within one year of 
notification, that decision became final and binding on him based 
on the evidence then of record and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

In February 2001, the Veteran attempted to reopen his claim for 
service connection for emphysema.  Under VA law and regulation, 
if new and material evidence is presented or secured with respect 
to a final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  When 
a claim to reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is "new 
and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, 
"new" means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Second, if VA determines that the evidence is new and material, 
VA may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winter v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  The newly presented evidence need not be probative of 
all the elements required to award the claim, but it must be 
probative as to each element that was a specified basis for the 
last disallowance,  Id at 284, which in this case is the nexus 
element.

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is evidence that has 
been added to the record since the November 1995 rating decision.  
Since that decision, the Veteran has submitted numerous VA 
medical records showing treatment for his emphysema, or COPD.  
Most of these records are "new" in that they did not exist at the 
time of the final November 1995 rating decision.  However, since 
none of these records indicates that the Veteran's emphysema, or 
COPD, is related to service, to include exposure to ionizing 
radiation therein, they are not material to the central issue in 
this case.  In addition, emphysema and COPD are still not 
included in the list of presumptive diseases pertaining to 
ionizing radiation.  In other words, these newly submitted 
medical records neither relate to an unestablished fact necessary 
to substantiate the claim nor raise a reasonable possibility of 
substantiating the claim.  Thus, the medical records submitted 
since the November 1995 rating decision cannot serve as grounds 
for reopening the claim.  See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the Board 
has also considered the Veteran's own lay statements in support 
of his claim, including testimony presented at his March 2010 
hearing.   However, the Board emphasizes that statements provided 
by the Veteran are not material within the meaning of 38 C.F.R. § 
3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide a 
basis on which to reopen a claim of service connection.

As a whole, the evidence received since the November 1995 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
November 1995 rating decision remains final and the appeal is 
denied.  To reopen his claim, the Veteran needs to submit medical 
evidence showing that his emphysema is somehow related to 
service.


ORDER

Service connection for a psychiatric disorder, to include major 
depression and posttraumatic stress disorder, is granted.

Service connection for residuals of ear infections, to include 
bilateral hearing loss, is denied. 

The petition to reopen the claim of entitlement to service 
connection for emphysema on the basis of new and material 
evidence is denied.


REMAND

In an August 2008 rating decision, the RO reduced the Veteran's 
service-connected bladder cancer from 40 to 20 percent, effective 
November 1, 2008.   In response, the Veteran filed a timely 
notice of disagreement (NOD) in November 2008 in which he 
expressed disagreement with that reduction.  However, the Veteran 
was never issued a statement of the case (SOC) concerning this 
issue in response to his NOD.  In light of this procedural 
defect, a remand is required so that the RO may issue an SOC.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009); see also Manlincon, 
12 Vet. App. at 239; Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Thereafter, the RO/AMC should return the claims file to the Board 
only if the Veteran perfects his appeal in a timely manner by 
filing a timely substantive appeal (e.g., VA Form 9 or equivalent 
statement).  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, has 
no authority, to decide the claim).

Accordingly, this case is REMANDED to the RO for the following 
actions:

The RO/AMC should issue the Veteran an SOC 
addressing the propriety of the reduction of 
his service-connected bladder cancer from 40 
to 20 percent, effective November 1, 2008.  
The Veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  The 
RO/AMC should advise the Veteran that the 
claims file will not be returned to the Board 
for appellate consideration of this issue 
following the issuance of the statement of the 
case unless he perfects his appeal.

The purpose of this REMAND is to ensure due process of law.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


